DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 87-109 are pending 
Claims 87-98 are withdrawn from examination as being drawn to a nonelected species. 
Claims 99-109 are under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 62/418,694 filed on 11/07/2016, U.S. Provisional Application No. 62/490,783 filed on 04/27/2017, PCT Application No. PCT/US2017/060410 filed on 11/07/2017, U.S. Application No. 16/347,688 filed on 05/06/2019, and U.S. Application No. 17/489,983 filed on 09/30/2021. 

Election/Restrictions
Applicant’s election of Group II (claims 99-109), a serine-threonine inhibitor, and terminally differentiated muscle cell in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 87-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention recites an indirect small molecule inhibitor of DUX4 gene expression, see instant independent claim 99.  The limitation “an indirect small molecule inhibitor of DUX4 gene expression” recited in independent claim 99 is not properly described in the specification because the specification lacks adequate structure for the genus of DUX4 inhibitors.  Additionally, the prior art is silent regarding the genus of DUX4 inhibitors, particularly wherein the indirect small molecule inhibitor of DUX4 gene expression does not inhibit one or more myogenic regulatory genes in the cell.  Thus, the limitation “an indirect small molecule inhibitor of DUX4 gene expression” recited in independent claim 99 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 100-109 depend from claim 99.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 99-107 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Himeda et al. (CRISPR/ dCas9-mediated Transcriptional Inhibition Ameliorates the Epigenetic Dysregulation at D4Z4 and Represses DUX4-fl in FSH Muscular Dystrophy, Molecular Therapy, Mar. 2016, 24(3), pp. 527-535, as disclosed in IDS).
Himeda et al. is drawn towards the epigenetic dysregulation at D4Z4 and repression of DUX4-fl in facioscapulohumeral muscular dystrophy (FSHD) (see abstract).  Himeda et al. teaches a method of transcriptionally inhibiting expression of DUX4 gene expression using a DUX4 inhibitor wherein a CRISPR/dCas9 transcriptional inhibitor can be specifically targeted to the highly repetitive FSHD macrosatellite array and alter the chromatin to repress expression of DUX4-fl in primary FSHD myocytes. (see abstract).  Himeda et al. teaches contacting a terminally differentiated muscle cell (see Fig. 2).  Himeda et al. teaches that FSHDl (OMIM 158900) is linked to contractions of the D4Z4 macrosatellite repeat array at 4q35 (pg. 527, left column, Introduction).  Himeda et al. teaches that for FSHD patients, the array is contracted to 1-10 repeats on one 4q chromosome (pg. 527, left column, Introduction).
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 99).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99-109 are rejected under 35 U.S.C. 103 as being unpatentable over Himeda et al. (CRISPR/ dCas9-mediated Transcriptional Inhibition Ameliorates the Epigenetic Dysregulation at D4Z4 and Represses DUX4-fl in FSH Muscular Dystrophy, Molecular Therapy, Mar. 2016, 24(3), pp. 527-535, as disclosed in IDS) in view of Romero et al. (Disrupting Acetyl-Lysine Recognition: Progress in the Development of Bromodomain Inhibitors, Journal of Medicinal Chemistry, 2015, 59, pp. 1271-1298) as evidenced by Pang et al. (The BRD4 inhibitor JQ1 suppresses tumor growth by reducing c‑Myc expression in endometrial cancer, Journal of Translational Medicine, 2022, 20(336), pp. 1-17).
Himeda et al. is drawn towards the epigenetic dysregulation at D4Z4 and repression of DUX4-fl in facioscapulohumeral muscular dystrophy (FSHD) (see abstract).  Himeda et al. teaches a method of transcriptionally inhibiting expression of DUX4 gene expression using a DUX4 inhibitor wherein a CRISPR/dCas9 transcriptional inhibitor can be specifically targeted to the highly repetitive FSHD macrosatellite array and alter the chromatin to repress expression of DUX4-fl in primary FSHD myocytes. (see abstract).  Himeda et al. teaches contacting a terminally differentiated muscle cell (see Fig. 2).  Himeda et al. teaches that FSHDl (OMIM 158900) is linked to contractions of the D4Z4 macrosatellite repeat array at 4q35 (pg. 527, left column, Introduction).  Himeda et al. teaches that for FSHD patients, the array is contracted to 1-10 repeats on one 4q chromosome (pg. 527, left column, Introduction).  
Himeda et al. does not teach wherein the indirect small molecule inhibitor of DUX4 gene expression is a serine-threonine inhibitor.
Romero et al. is drawn towards bromodomain inhibitors, such as JQ1 (see abstract; Fig. 1).  Romero et al. teaches that BET bromodomain inhibition by 1 has been demonstrated to suppress the expression of DUX4, a transcriptional activator believed to be a driver of facioscapulohumeral muscular dystrophy, and treatment with 39 reduced graft-versus-host disease in an animal model of bone marrow
transplantation (pg. 1289, right column, third paragraph).  JQ1 is known in the art as a serine-threonine inhibitor as evidenced by Pang et al. (pg. 2, left column, second paragraph; pg. 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat FSHD wherein the indirect small molecule inhibitor of DUX4 gene expression is a serine-threonine inhibitor, as suggested by Romero et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Romero et al. teaches JQ1 as an effective inhibitor of DUX4 expression, with a reasonable expectation of success absent evidence of criticality of the particular steps. 
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 99).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,160,823.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of treating facioscapulohumeral muscular dystrophy (FSHD) comprising administering an inhibitor of DUX4 gene expression in a subject.  U.S. Patent No. 11,160,823 is drawn towards a method of ameliorating facioscapulohumeral muscular dystrophy (FSHD) in a subject, the method comprising administering to the subject an epigenetic modulator of DUX4 gene expression, wherein the epigenetic modulator reduces DUX4 gene expression in the muscle cells of the subject (claim 1).  U.S. Patent No. 11,160,823 recites assessing the DUX4 expression level of the subject before and/or after the administering, wherein a change in the DUX4 expression level indicates effectiveness of ameliorating FSHD (claim 4).
U.S. Patent No. 11,160,823 does not recite wherein the cell comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or wherein the indirect small molecule inhibitor of DUX4 gene expression is a kinase inhibitor.
However, U.S. Patent No. 11,160,823 does disclose wherein the muscle cell comprises an epigenetically dysregulated D4Z4 array at chromosome 4q35 (col. 3, lines 19-21).  U.S. Patent No. 11,160,823 teaches that an epigenetic modulator of DUX4 is an inhibitor of any one of the foregoing proteins ( e.g., a kinase inhibitor, a deacetylase enzyme inhibitor, a splicing factor protein inhibitor, a polymerase inhibitor, a ligase inhibitor, a hydrolase inhibitor, a peptidase inhibitor, or a protease inhibitor). (col. 11, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat FSHD in a subject wherein the cell comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or wherein the indirect small molecule inhibitor of DUX4 gene expression is a kinase inhibitor, as suggested by U.S. Patent No. 11,160,823, and produce the instant invention.
One of ordinary skill in the art would have been motivated to select a cell that comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or a kinase inhibitor since U.S. Patent No. 11,160,823 teaches that such cells can be targeted in the treatment of FSHD with a kinase inhibitor, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 99-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-100 of copending Application No. 17/489,983 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of treating facioscapulohumeral muscular dystrophy (FSHD) comprising administering an inhibitor of DUX4 gene expression in a subject.  U.S. Application No. 17/489,983 is drawn towards a method of reducing DUX4 gene expression in a human cell, comprising contacting the cell with a nucleic acid that is a direct inhibitor of CARM1 (claim 1).
U.S. Application No. 17/489,983 does not recite wherein the cell comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or wherein the indirect small molecule inhibitor of DUX4 gene expression is a kinase inhibitor.
However, U.S. Application No. 17/489,983 does disclose wherein the muscle cell comprises an epigenetically dysregulated D4Z4 array at chromosome 4q35 (pg. 4, lines 4-6).  U.S. Application No. 17/489,983 teaches that an epigenetic modulator of DUX4 is an inhibitor of any one of the foregoing proteins ( e.g., a kinase inhibitor, a deacetylase enzyme inhibitor, a splicing factor protein inhibitor, a polymerase inhibitor, a ligase inhibitor, a hydrolase inhibitor, a peptidase inhibitor, or a protease inhibitor). (pg. 15, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat FSHD in a subject wherein the cell comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or wherein the indirect small molecule inhibitor of DUX4 gene expression is a kinase inhibitor, as suggested by U.S. Application No. 17/489,983, and produce the instant invention.
One of ordinary skill in the art would have been motivated to select a cell that comprises a dysregulated D4Z4 array at chromosome 4q35 prior to the delivery of the indirect small molecule inhibitor of DUX4 gene expression or a kinase inhibitor since U.S. Application No. 17/489,983 teaches that such cells can be targeted in the treatment of FSHD with a kinase inhibitor, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
Claims 99-109 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629